Citation Nr: 1420188	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including depressive disorder, psychosis and PTSD.  See Summa Psychiatric Associates records and VA medical records.  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in December 2011 where the examiner opined that the Veteran does not meet the criteria for PTSD due to lack of a confirmed stressor.  The examiner further noted that if the stressor was confirmed, then the Veteran would need further assessment for PTSD.  

The Board finds that a remand is necessary to obtain another examination.  It appears that the December 2011 VA examiner did not consider the November 2009 memorandum from the Assistant Joint Services Records Research Center (JSRRC) Coordinator which concluded that the Veteran's stressor was verified/conceded.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain VA treatment records pertaining to the Veteran that are not already of record, including those from the facility in Brecksville, which is now closed.

2.  Then, schedule the Veteran for another examination.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Whether the Veteran satisfies the DSM-IV criteria for a diagnosis of PTSD. If not, reconcile that determination with the diagnoses of PTSD of record.

(b)  If so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that PTSD is due to an in-service stressor. 

The examiner's attention is directed to the November 2009 Memorandum where the Veteran's stressor is verified/conceded. 

(c)  Moreover, for any other acquired psychiatric disorder found to be present, including depressive disorder and psychosis, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability began in or is otherwise the result of the Veteran's active service, including service in Korea. 

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. Toth 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

